 Case 2:20-cv-00211-JRG Document 60 Filed 03/10/21 Page 1 of 1 PageID #: 722




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

OYSTER OPTICS, LLC,                              §
                                                 §
                                                 §
                Plaintiff,                       §
                                                 §
v.                                               §     CIVIL ACTION NO. 2:20-CV-00211-JRG
                                                 §
CISCO SYSTEMS, INC.,                             §
                                                 §
                Defendant.                       §



                             ORDER OF LIMITED REFERRAL


       Pursuant to the provisions of 28 U.S.C. '' 636(b)(1) and (3) and the local rules of this

District, the Court hereby REFERS this case to the Honorable Roy S. Payne for the limited and

sole purpose of conducting the Claim Construction hearing, issuing a resulting Claim Construction

Opinion, and taking such other related steps as are deemed by Judge Payne as necessary to

facilitate and expedite the Claim Construction process in this case. All other case related

responsibilities are retained by the undersigned District Judge.


       So Ordered this
       Mar 10, 2021
